                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

MARY KATHLEEN PHILPOT,

                  Plaintiff,

v.                                     Case No.   8:17-cv-2615-T-33AAS

NANCY A. BERRYHILL,
Deputy Commissioner for
Operations, Social Security
Administration,

               Defendant.
_________________________________/

                                   ORDER

     This matter is before the Court on consideration of

United States Magistrate Judge Amanda Arnold Sansone’s Amended

Report and Recommendation (Doc. # 19), filed on February 7,

2019, recommending that the decision of the Commissioner of

Social Security be affirmed.           On February 20, 2019, Plaintiff

filed an Objection to the Amended Report and Recommendation.

(Doc. # 21).     The Government declined to file a Response to

the Objection.    For the reasons that follow, the Court adopts

the Report and Recommendation of the Magistrate Judge.

Discussion

     After conducting a careful and complete review of the

findings and recommendations, a district judge may accept,

reject   or    modify        the   magistrate     judge’s   report     and

recommendation.         28    U.S.C.    §   636(b)(1);      Williams   v.
Wainwright, 681 F.2d 732 (11th Cir. 1982).

     In the absence of specific objections, there is no

requirement that a district judge review factual findings de

novo, Garvey v. Vaughn, 993 F.2d 776, 779 n. 9 (11th Cir.

1993), and the court may accept, reject or modify, in whole or

in part, the findings and recommendations.            28 U.S.C. §

636(b)(1)(C). The district judge reviews legal conclusions de

novo, even in the absence of an objection. See Cooper-Houston

v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla.

1993), aff’d, 28 F.3d 116 (11th Cir. 1994).

     Upon due consideration of the record, including Judge

Sansone’s   Amended   Report   and   Recommendation   as   well    as

Plaintiff’s   objection   thereto,    the   Court   overrules     the

objection, adopts the Amended Report and Recommendation, and

affirms the Commissioner’s decision.        The Court agrees with

Judge Sansone’s detailed and well-reasoned findings of fact

and conclusions of law. The Amended Report and Recommendation

thoughtfully addresses the issues presented, and the objection

does not provide a basis for rejecting the Amended Report and

Recommendation.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

                                2
(1)   The Amended Report and Recommendation (Doc. # 19) is

      ACCEPTED and ADOPTED.

(2)   The decision of the Commissioner of Social Security is

      AFFIRMED.

(3)   The Clerk is directed to enter a Judgment in favor of the

      Commissioner reflecting that the Commissioner’s decision

      is affirmed.   Thereafter, the Clerk is directed to CLOSE

      THE CASE.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 8th

day of March, 2019.




                                3
